Dissenting Opinion by
Mr. Justice Bell:
The majority opinion states that except for minor conflicts or discrepancies, the evidence in this case was “unconflicting and unimpeached”; and on this *293unconflicting and unimpeached testimony the majority decides as a matter of law, under Miller v. Pennsylvania Railroad Company, 371 Pa. 308, 89 A. 2d 809, that the plaintiff proved lack of probable cause. The majority has given lip service to this leading case but in my judgment has misapplied and emasculated the principles established or reiterated in that case to such an extent as to make it meaningless.
Malicious prosecutions are not favored by the law: Miller v. P.R.R., 371 Pa., supra.
The question in this class of case is not whether the plaintiff is innocent or guilty, but whether an ordinarily prudent man had reasonable grounds for believing plaintiff was guilty of that crime for which he was arrested. “Probable cause does not depend on the state of the case in point of fact but upon the honest and reasonable belief of the party prosecuting."*: Miller v. P.R.R., 371 Pa., supra. “The question of probable cause is to be determined in the light of those facts which the accuser hnotos or reasonably believes to exist at the time when he acts. . . : Restatement, Torts, §662, Comment f.
Defendant’s officer was sitting on a bootblack stand in a corridor in defendant’s North Philadelphia Station, getting his shoes shined. The corridor ran east and west. The officer saw plaintiff, who was a station cleaner of the defendant, walk by the bootblack stand with a pan and brush in one hand and a hat box in his other hand. There had been numerous thefts of passengers’ baggage within two or three months prior to this incident. Plaintiff, instead of turning to his left on entering the east-west corridor and taking the hat box to the “Lost and Pound” storeroom which was 25 feet away, turned to the right and walked to the *294cleaners’ room which was 70 feet away on a so-called “baggage corridor” off the east-west corridor.
To sustain plaintiff’s burden of proving that probable cause did not exist, the majority quotes from a summary of the testimony by the trial judge; quotations from “the testimony itself ’ will demonstrate the utter untenability of the majority’s opinion. The testimony upon which the majority must rely and which they say is uncontradicted and unimpeached and unconflicting, is as follows:
Defendant’s officer testified: “A. This morning that this thing happened, on July 9, 1948, I was getting my shoes cleaned, it was full of mud at the time and I was getting them cleaned. I was sitting there in the bootblack stand. All of a sudden I see this cleaner going along with a pan and brush in his hand and this hat box in the other hand. So I said to the bootblack, ‘Hurry up, clean me off’. Mr. Levy: Objected to and I ask that be stricken. The Court: Strike it. A. I got off the bootblack stand, went to this cleaner’s room, I tried the door and the door %oas locked. I knocked on the door. No answer come. I walked over to the wall and I stood across the wall and waited for him to come out. He come out with his pan and brush out of this door. I says, ‘Where is that hat box you brought in there?’ I showed him who I was, I showed him my badge. He says, ‘In here.’ I went in, I looked around and seen it on top of these lockers. It was in a drip pan that size (indicating) and you could just see about that much of the hat box out (indicating). Q. You are indicating about six inches?
“A. Yes. He reached up and got it and I said, ‘Come on in here to the lost and found.’ So we opened it up. It had a lot of clean clothes in it. . . .
“A. So we take him in the baggage room, we looked in this hat box, I found an address in there. So I *295says, ‘All right. Why didn’t you turn it in to the lost and found instead of taking it over here to the cleaner’s room? It’s closer to go to the baggage room and lost and found.’ He said, ‘I’m eating a sandwich.’ I said. eYou ain’t eating nothing.’ I loaited five minutes and he didn’t eat nothing. Only thing laying on the table was two rolls of toilet paper, only thing I seen on the table there, just a little bit of a table, a little bigger than this (indicating a stenographer’s table). I said, ‘All right, come to the office.’ On account of being an employee I took him to the office. So then I took him, we went out to this house, he took us out to a wrong address, he didn’t live there at all, he lived somewhere else. He took us to his brother’s house, . . .”
Anyone familiar with the habits of criminals knows that they resort to lies, especially if they are arrested near the scene of the crime or caught with the “goods on” them. This is fortunate for the law abiding public, because otherwise few criminals would ever be convicted. This plaintiff acted exactly as a person would who was guilty of theft. Instead of taking the hat box to the “Lost and Found” which was 25 feet away, he turned the other way and took it to the cleaners’ room, which was 70 feet away. The door to the cleaners’ room was locked. When the officer knocked on the door plaintiff made no answer. Moreover, when plaintiff finally did come out of the cleaners’ room he came out with his pan and brush hut not with the hat how. Are those the actions of an honest man or aren’t they typical actions of a thief? A person who has nothing to hide does not lock a door, and does not fail to answer a knock, and when he emerges from the cleaners’ room does not leave the lost or stolen property in the cleaners’ room instead of taking it to the “Lost and Found” room. When asked why he did not turn the hat box into the lost and found, plaintiff *296said, “I am eating a sandwich.” To this obvious lie, the officer replied, “You ain’t eating nothing.” Moreover, there was no sandwich and no evidence of a sandwich there, nothing but two rolls of toilet paper on the table. The clothes in the hat box were “just jumbled around”; the box was not even on the table but was on top of the lockers. How can it be said by practical men that the aforesaid evidence did not indicate guilt but on the contrary was sufficient to prove that defendant lacked reasonable grounds to believe Hugee was attempting to steal the hat box and its contents.
Thereafter plaintiff confirmed the suspicions of guilt which any reasonable man under the aforesaid circumstances would have had, by taking the officer not to his home but to a wrong address. What more could a guilty man do to evidence his guilt, except to confess it?
The majority opinion states that “the action of defendant’s police officer was with unwise haste and exhibited a lack of deliberation or care.” According to plaintiff’s contentions, and it would likewise appear from the majority opinion or from questions from the bench during oral argument, it is no longer safe or wise to catch a thief with the goods on him; a new test is devised for the protection of society, viz., an officer before making an arrest must return to plaintiff’s place of employment, look up his prior record for good behavior or crime, give him a chance to get rid of the “hot” goods, then obtain a search warrant and thereafter, if the facts warrant, arrest him. The “realities” of life make it necessary to once again state that “law abiding people” as well as criminals have some rights and need some protection.
In Miller v. P.R.R., 371 Pa., supra, at page 314, the Court said: “. . . Probable cause has been defined as *297a reasonable ground of suspicion supported by circumstances sufficient to warrant an ordinary prudent man in the same situation in believing that the party is guilty of the offense: Altman v. Standard Refrigerator Company, Inc., 315 Pa. 465, 173 A. 411. . . .”
To anyone who has had any practical dealings with criminals, it seems clear that defendant had reasonable grounds for suspicion which were supported by circumstances sufficient to warrant an ordinarily prudent man in the same situation, viz., the situation of the officer making the arrest, in believing that the cleaner was committing a theft or fraudulent conversion. This was likewise the opinion of the committing Magistrate (who loas then a lawyer and is now a Judge), and also of the Grand Jury, and also of the very able trial Judge, Eugene V. Alessandroni. After the jury returned a verdict of “not guilty” the trial Judge had Iiugee, who is the present plaintiff, stand at the bar of the Court and said: “The Court: You have every reason to feel grateful to your attorney and the jury. If I was on the jury, I would have found you guilty. . . .”
In Miller v. P.R.R., 371 Pa., supra, where this Court reversed the judgment of the Court below, and entered judgment for defendant non obstante veredicto, this Court said (page 317) : “It is to be noted that plaintiff was held for court by a justice of the peace and indicted by a grand jury. It is everywhere held that the actions of each of these judicial bodies are affirmative evidence of probable cause: Restatement, Torts, §§663(2) and 664(2). No suggestion has been made that either the justice of the peace or the grand jury was imposed upon in any way or that the evidence was distorted in presentation to them. What appeared to each of them to be probable cause for prosecution may well have appeared in the same light *298to the defendant railroad.” The instant case is much stronger for the prosecution because Judge Alessandroni also believed plaintiff was guilty. How then is it possible to say, without ignoring or distorting ■ all our prior decisions, that defendant’s officer, acting as a reasonable man and on the basis of the facts as they appeared to him at the time, lacked reasonable grounds to believe the cleaner was trying to steal the hat box and its contents.
Plaintiff also has the burden of proving malice. Plaintiff admitted that he never had any dealings with the defendant’s officers and so far as he knew they had nothing against him. Where is the malice?
In Miller v. P.R.R., 371 Pa., supra, the Court said (page 316) : “It is highly significant that no attempt is made to show malice except by inference because of alleged lack of probable cause. It is true that such an inference of the existence of malice is permissible, but it has rarely been sufficient unaided by some showing of private motive, . . . Plaintiff in the present case introduced no evidence at all to prove malice or to overcome the defendant’s evidence that this prosecution was part of a bona fide effort by the railroad police to protect the railroad property from further depredations by bringing the offenders to justice.”
Where probable cause exists, malice, even though it also existed, is immaterial: Miller v. P.R.R., 371 Pa., supra; Werner v. Bowers, 318 Pa. 518, 178 A. 831; McCoy v. Kalbach, 242 Pa. 123, 88 A. 879; Dietz v. Langfitt, 63 Pa. 234; McClafferty v. Philp, 151 Pa. 86, 24 A. 1042; Lipowicz v. Jervis, 209 Pa. 315, 58 A. 619. Since probable cause existed for the arrest, it is unnecessary to further discuss malice.
I would reverse and here enter judgment non obstante veredicto.

 Italics throughout, ours.